FILED

JUN 22 2015
UNITED STATES DISTRICT COURT Clerk, u.s. District & Bankruptcy
FOR THE DISTRICT OF COLUMBIA Court: for the Districtof Columbia

 

)

JOSE H. CALDERON, )
\

Plaintiff,
Case: 1:15—cv—00968

Assigned To : Unassigned
Assign. Date : 6/22/2015
Description: Pro Se Gen. Civil (F Deck)

)
Defendants. )

)

V.

JUDGE ERIC BROWN, et 0].,

MEMORANDUM OPINION

This matter is before the Court on the plaintiff 3 application to proceed in forma pauperis
and his pro se complaint. The Court will grant the application and dismiss the complaint.

It appears that the plaintiff has been convicted of a crime notwithstanding his claim of
self-defense, and he brings this action under 42 U.S.C. § 1983 demanding damages as

compensation for his wrongful conviction and custody. The Supreme Court instructs:

[I]n order to recover damages for allegedly unconstitutional
conviction or imprisonment, or for other harm caused by actions
whose unlawfulness would render a conviction or sentence invalid .
. . plaintiff must prove that the conviction or sentence has been
reversed on direct appeal, expunged by executive order, declared
invalid by a state tribunal authorized to make such determination, or
called into question by a federal court’s issuance of a writ of habeas
corpus.

Heck v. Humphrey, 512 US. 477, 486—487 (1994). The plaintiff does not demonstrate that his
conviction or sentence has been reversed or otherwise invalidated, and, therefore, his claim for
damages fails. See, e.g., Johnson v. Williams, 699 F. Supp. 2d 159, 171 (D.D.C. 2010), aff’d sub

nom. Johnson v. Fenty, No. 10-5105, 2010 WL 4340344 (DC. Cir. Oct. 1, 2010).

The Court will dismiss the complaint for failure to state a claim upon which relief can be

granted. See 28 U.S.C. §§ l915(e)(2)(B)(ii), 1915A(b)(1). An Order is issued separately.

DATE: é/W/M a I  _

United States District Judge 7